               Case 2:19-cr-00050-MCE Document 42 Filed 08/17/21 Page 1 of 4



1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-050 MCE
12
               Plaintiff,                                   STIPULATION AND ORDER CONTINUING
13                                                          STATUS CONFERENCE AND EXCLUDING
                             v.                             TIME UNDER THE SPEEDY TRIAL ACT
14
     KYUNG MIN KONG,
15
               Defendant.                                   Date: August 19, 2021
16                                                          Time: 10:00 a.m.
                                                            Court: Hon. Morrison C. England, Jr.
17

18

19

20
            Plaintiff United States of America and Defendant Kyung Kong request that the status
21
     conference, presently set for August 19, 2021, be continued by the Court to September 30, 2021,
22
     at 10:00 a.m. Defense counsel requests to continue the status conference. Defendant requests
23
     additional time to review discovery produced by the United States, to conduct counsel’s
24
     independent investigation into the facts and applicable law, to interview witnesses, to consider a
25
     proposed pretrial resolution, and to conduct mitigation evidence in support of the defense sentencing
26
     request, and to otherwise prepare the client’s defense. The government does not oppose the request.
27
            The government has produced to defense counsel voluminous discovery, including bank
28                                                     1
     STIPULATION & ORDER
     CONTINUING STATUS CONFERENCE
30
               Case 2:19-cr-00050-MCE Document 42 Filed 08/17/21 Page 2 of 4



1    records, audio recordings, and photographs, comprising more than 24,000 pages of material. Mr.

2    Kong’s first language is Korean. He has proficient English language skills, but he frequently relies on

3    the assistance of a Korean interpreter, including at court appearances, to ensure that he fully

4    understands what is happening with his case.

5            Mr. Kong is housed at the Wayne Brown Correctional Facility in Nevada City, California.

6    Client visits by counsel or the defense investigator therefore require a one-way trip of about 65 miles

7    from downtown Sacramento. The charge schemed involves, among other allegations, the creation of

8    fake bank accounts and later withdrawal of money based on the deposit of insufficient fund checks

9    into the accounts. Participants in the scheme established accounts at numerous banks and operated in

10   several jurisdictions in California and other states, including Colorado, Louisiana, New Jersey, Utah,

11   and Washington. The case is one accurately described as involving investigation that is nation-wide

12   in scope. Defense preparation and investigation of this matter has been impeded due to the

13   continuing global pandemic.

14           Since the beginning of March 2020, a series of national, state, and local events has unfolded

15   related to the virus designated as COVID-19. This Court has issued General Orders 612, 617, 618,

16   624, 628, 630, 631, and 632 to address the pandemic. The combined impact of the General Orders

17   was to restrict public access to federal courthouses within the district from March 18, 2020 to June

18   14, 2021. The last two orders allowed each district judge discretion to hear matters in person or via

19   videoconferencing beginning on June 14, 2021. Shortly after reopening started, Sacramento Public

20   Health Officials reimposed an indoor mask mandate for both vaccinated and unvaccinated

21   individuals due to a surge in the Delta Variant of the virus.

22           Given the volume of discovery, the language issues, the travel required for client meetings,

23   the extensive geographic scope of the charges scheme, and complications resulting from the

24   continuing pandemic counsel for Kyung Kong requests additional time to prepare. Defense counsel

25   further requests that time be time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and

26   Local Code T4. The time exclusion includes the period from August 19, 2021, up to and including

27   September 30, 2021.

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE                                              2
30
               Case 2:19-cr-00050-MCE Document 42 Filed 08/17/21 Page 3 of 4



1           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

2    Attorney Todd D. Leras via email to sign it on her behalf.

3

4           Dated: August 13, 2021                          /s/ Todd Leras
                                                            ___________________________
5                                                           TODD LERAS
                                                            Attorney for defendant
6                                                           KYUNG KONG
7

8           Dated: August 13, 2021                          PHILLIP A. TALBERT
                                                            Acting United States Attorney
9
                                                            /s/ Audrey Hemesath
10                                                  By:     _______________________
                                                            AUDREY HEMESATH
11
                                                            Assistant United States Attorney
12                                                          (Per email authorization)

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE                                            3
30
               Case 2:19-cr-00050-MCE Document 42 Filed 08/17/21 Page 4 of 4



1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the status conference, set for August 19, 2021, is vacated. The status

5    conference is continued to September 30, 2021, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1) the

7    failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   August 19, 2021, up to and including the September 30, 2021, shall be excluded pursuant to 18

14   U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel reasonable time

15   necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: August 16, 2021

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE                                             4
30
